           Case 3:19-cv-02011-VAB Document 1 Filed 12/26/19 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


                                                            :
JILL MCAVOY                                                 :
      Plaintiff                                             :
                                                            :       Civil Action No.
v.                                                          :
                                                            :
BRINKER INTERNATIONAL, INC. DBA                             :
CHILI’S BAR AND GRILL                                       :
      Defendant                                             :       DECEMBER 26, 2019
                                                            :

                                     PETITION FOR REMOVAL

                 TO THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE

DISTRICT OF CONNECTICUT:

                 Defendant Brinker International, Inc. dba Chili’s Bar and Grill1 respectfully

states:

                 1.      On or about November 30, 2019, an action was commenced against

Defendant Brinker International, Inc. dba Chili’s Bar and Grill in the Superior Court for the

Judicial District of New London, in the State of Connecticut, captioned Jill McAvoy v. Brinker

International, Inc. dba Chili’s Bar and Grill, KNL-CV19-6044109-S (“State Action”), by service

of process on Defendant’s agent for service in Connecticut. Copies of all process, pleadings and

orders served upon Defendant Brinker International, Inc. dba Chili’s Bar and Grill in the State

Action are annexed hereto as Exhibit A.

                 2.      This action is removed to this Court on the ground that original

jurisdiction exists pursuant to 28 U.S.C. § 1331, federal question jurisdiction. Plaintiff Jill

McAvoy alleges that Defendant violated her rights under the Fair Labor Standards Act, 29

1
 Plaintiff’s employer, and thus the proper-named Defendant, was Brinker Payroll Company, L.P. Brinker Payroll
Company, L.P. files this removal as if it was properly named.
           Case 3:19-cv-02011-VAB Document 1 Filed 12/26/19 Page 2 of 4



U.S.C. §§ 206, 207 and 216(b).

               3.      28 U.S.C. § 1441 authorizes the removal of “any civil action brought in a

State court of which the district courts of the United States have original jurisdiction.”

               4.      Defendant Brinker International, Inc. dba Chili’s Bar and Grill first

received the complaint upon which this removal is based by service on November 30, 2019.

Therefore, this Petition for Removal is filed with this Court within thirty (30) days, as calculated

under Rule 6 of the Federal Rules of Civil Procedure.

               5.      Defendant Brinker International, Inc. dba Chili’s Bar and Grill submits

this Petition for Removal without waiving any defenses to the claims asserted by Plaintiff or

conceding that Plaintiff has pled claims upon which relief can be granted.

               6.      This Petition will be filed promptly with the Superior Court for the

Judicial District of New London, as required by 28 U.S.C. § 1446(d).

               7.      By copy of this document and in accordance with the Certificate of

Service, Defendant Brinker International, Inc. dba Chili’s Bar and Grill is providing notice to all

parties in this action advising of the filing of this Notice of Removal pursuant to 28 U.S.C. §

1446(d).

               WHEREFORE, Defendant Brinker International, Inc. dba Chili’s Bar and Grill

respectfully requests that the above action, now pending in the Superior Court, State of

Connecticut, in the Judicial District of New London, be removed to this Court.
Case 3:19-cv-02011-VAB Document 1 Filed 12/26/19 Page 3 of 4




                                 DEFENDANT,
                                 BRINKER INTERNATIONAL, INC DBA
                                 CHILI’S BAR AND GRILL


                           By:   /s/ Allison P. Dearington
                                 David R. Golder (ct 27941)
                                 Allison P. Dearington (ct 29277)
                                 Jackson Lewis P.C.
                                 90 State House Square, 8th Floor
                                 Hartford, CT 06103
                                 Tel: (860) 522-0404
                                 Fax: (860) 247-1330
                                 david.golder@jacksonlewis.com
                                 allison.dearington@jacksonlewis.com
          Case 3:19-cv-02011-VAB Document 1 Filed 12/26/19 Page 4 of 4



                             CERTIFICATION OF SERVICE

               I hereby certify that on December 26, 2019, a copy of the foregoing was filed

electronically. A copy has been served via first-class mail, postage prepaid, to all parties of

record as follows:

                                           Michelle N. Holmes
                                           One Exchange Place
                                           21 West Main Street, Fourth Floor
                                           Waterbury, CT 06702



                                           /s/ Allison P. Dearington
                                           Allison P. Dearington
                                                  4846-9704-0046, v. 1




                                              4
